IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2568 Disciplinary Docket No. 3
                                :
                 Petitioner     :            No. 9 DB 2019
                                :
            v.                  :            Attorney Registration No. 85102
                                :
LINDA L. ZIEMBICKI,             :            (Armstrong County)
                                :
                 Respondent     :




                                        ORDER

PER CURIAM
      AND NOW, this 14th day of February, 2019, upon consideration of the Verified

Statement of Resignation, Linda L. Ziembicki is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and she shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).